                                                Exhibit A, Page 1 of 13

Case 2:19-cv-00002-HRH Document 1-1 Filed 05/09/19 Page 1 of 13
                                                Exhibit A, Page 2 of 13

Case 2:19-cv-00002-HRH Document 1-1 Filed 05/09/19 Page 2 of 13
                                                Exhibit A, Page 3 of 13

Case 2:19-cv-00002-HRH Document 1-1 Filed 05/09/19 Page 3 of 13
                                                Exhibit A, Page 4 of 13

Case 2:19-cv-00002-HRH Document 1-1 Filed 05/09/19 Page 4 of 13
                                                Exhibit A, Page 5 of 13

Case 2:19-cv-00002-HRH Document 1-1 Filed 05/09/19 Page 5 of 13
                                                Exhibit A, Page 6 of 13

Case 2:19-cv-00002-HRH Document 1-1 Filed 05/09/19 Page 6 of 13
                                                Exhibit A, Page 7 of 13

Case 2:19-cv-00002-HRH Document 1-1 Filed 05/09/19 Page 7 of 13
                                                Exhibit A, Page 8 of 13

Case 2:19-cv-00002-HRH Document 1-1 Filed 05/09/19 Page 8 of 13
                                                Exhibit A, Page 9 of 13

Case 2:19-cv-00002-HRH Document 1-1 Filed 05/09/19 Page 9 of 13
                                                Exhibit A, Page 10 of 13

Case 2:19-cv-00002-HRH Document 1-1 Filed 05/09/19 Page 10 of 13
                                                Exhibit A, Page 11 of 13

Case 2:19-cv-00002-HRH Document 1-1 Filed 05/09/19 Page 11 of 13
                                                Exhibit A, Page 12 of 13

Case 2:19-cv-00002-HRH Document 1-1 Filed 05/09/19 Page 12 of 13
                                                Exhibit A, Page 13 of 13

Case 2:19-cv-00002-HRH Document 1-1 Filed 05/09/19 Page 13 of 13
